DETAILED ACTION
This is the First Office Action on the Merits based on the 15/999,751 application filed on 08/20/2018 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 5, “the body” should be corrected to ---the annular body---
On line 12, “the number” should be corrected to ---a number---
On line 13, “the data” should be corrected to –a data---
On line 19, “data value” should be corrected to ---the data value---



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the outside” on line 15 lacks antecedent basis.
Claim 1 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade wireless technology and, accordingly, the identification/description is indefinite.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach or disclose an exercise management device for a hula hoop in combination with all the structural and functional limitations and further comprising a hula hoop with an annular body, a sensor unit comprising a gyro sensor, an acceleration sensor, a gravity sensor, a micro controller unit, a communications unit and a power unit, wherein the microcontroller unit is configured to receive and analyze data from the sensors and determine the direction in which the hula hoop is spinning, the communication unit is configured to transmit the data and further comprising programs install for receiving exercise information. 
The closest prior art of record includes Campbell et al (US 2016/0279470), Seroussi et al (US 9,345,920), Huang et al (US 2014/0342882) and Greenberg et al (US 9,616,288).
Campbell et al teaches a hula hoop with a sensor unit having a gyro sensor and acceleration sensor and a controller communications unit. Campbell et al fails to disclose a gravity sensor, a microcontroller and that the controller is configured to sense the direction in which the hula hoop is spinning. 

Huang et al teaches a waist exerciser in which a user performs a hula hoop motion. Huang et al fails to disclose the sensor unit, the communications unit and the microcontroller.
Greenberg et al teaches a virtual hula hoop exercise device having sensors that detect G forces on two axes, a memory, and processor and communication unit. Greenberg et al fails to disclose that the processor is configured to sense the direction in which the user is gyrating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Megan Anderson/Primary Examiner, Art Unit 3784